ORDER
On January 27, 2012, the Workers' Compensation Court sitting en bane adopted amendments to the Workers' Compensation Court Rules, 85 0.S8.2011, Ch. 4, App., as authorized in 85 0.S.2011, § 8303(D). The Workers' Compensation Court submitted the rules as amended to this Court for approval or disapproval.
Upon consideration of the rules as required by § 303(D), this Court hereby approves the rules as amended and attached hereto. The rules as amended shall be effective on the date this order is filed with the Clerk of the Supreme Court.
The rules as amended and attached hereto are for official publication and shall be published two times in the Oklahoma Bar Journal and included one time in the Oklahoma Bar Association E news.
By today's approval of these rules as amended, this Court neither indicates what meaning should be aseribed to them in any given application nor settles their validity against challenges that may be launched on constitutional or statutory grounds, federal or state.
TAYLOR, C.J., and KAUGER, WINCHESTER, EDMONDSON, REIF, and GURICH, JJ., concur.